Per Curiam:
An examination of this record fails to sustain any assignment of error. The Court correctly held the evidence sufficient to establish a parol gift of the land to Rebecca V. Craig. The question of claim under the Statute of Limitations was properly presented to the jury. When carefully examined, there is no error in the answer to the third point submitted by the plaintiff in error. Craig should not be permitted, without evidence or reason, to understand the gift was made to him. The language and acts should be such as to satisfy the jury that the conclusion claimed by him was a reasonable one. That is the substance of the answer affirming the point. The jury could not have been misled thereby.
Judgment affirmed.